 
10.0    Stock Purchase Agreement


STOCK PURCHASE AGREEMENT


THIS AGREEMENT is entered into the 12th day of June 2009 between NUCLEAR
SOLUTIONS, INC., a Nevada corporation, (herein, the “SELLING SHAREHOLDER”), and
SCHRADER & ASSOCIATES DEFINED BENEFIT PENSION PLAN, (herein, “PURCHASER”).  FUEL
FRONTIERS, INC., a Nevada corporation will execute this agreement for the
purpose of affirming representations and warranties made concerning FUEL
FRONTIERS, INC. (the “COMPANY”).




WHEREAS, SELLING SHAREHOLDER owns Thirty Million (30,000,000) shares of Fuel
Frontiers, Inc., a Nevada corporation, (the “COMPANY”) which represents all of
the issued and outstanding capital stock of Fuel Frontiers, Inc.; and


WHEREAS, SELLING SHAREHOLDER desires to sell and PURCHASER desires to purchase
Three Million (3,000,000) common shares of Fuel Frontiers, Inc. which represents
Ten (10.0%) of the capital stock of Fuel Frontiers, Inc.


NOW, THEREFORE, based upon the mutual promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:


1.             Agreement


1.1            Purchase Price of Shares Purchased from the SELLING SHAREHOLDER.


With the execution hereof, PURCHASER acquires from the SELLING SHAREHOLDER and
the SELLING SHAREHOLDER sells to the PURCHASER Three Million (3,000,000) common
shares of Fuel Frontiers, Inc. (the “Shares”) for Three Hundred Fifty Thousand
Dollars (US$350,000) (the “Purchase Price”).


2.             Representations, Warranties Covenants, Obligations and General
Provisions:


2.1 SELLING SHAREHOLDER represents and warrants to PURCHASER as of the date
hereof and as of the Closing Date:


(a) Incorporation, Authority and Qualification of the SELLING SHAREHOLDER and
the COMPANY. Nuclear Solutions, Inc., and Fuel Frontiers, Inc., are corporations
duly incorporated, validly existing and in good standing under the laws of the
State of Nevada.  The COMPANY was organized on September 2, 2005 as Future
Fuels, Inc. and changed its corporate name to Fuel Frontiers, Inc. on March 21,
2006.  The COMPANY has all necessary corporate power and authority to carry on
the business now being conducted by it.  The COMPANY is authorized to issue
100,000,000 common shares, par value $0.0001 per share and 10,000,000 preferred
shares, par value $0.001 per share. As of the date of this Agreement the COMPANY
has 30,000,000 common shares issued and outstanding.   No preferred shares are
issued or outstanding.  Except as described above, no other classes of stock are
authorized or issued.


(b) Authority of SELLING SHAREHOLDER to Sell Shares. The SELLING SHAREHOLDER’S
shares are free and clear of all liens, charges, demands, community property
interests, adverse claims or other restrictions on the exercise of any of the
attributes of ownership with the exception of restrictions imposed by applicable
federal and state corporate and securities laws.  There are no contracts,
arrangements, commitments or restrictions relating to the sale, transfer or
purchase of the Shares, except as outlined in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(c) Enforceability of Agreement Against the SELLING SHAREHOLDER.  The SELLING
SHAREHOLDER has all necessary power and authority to enter into this Agreement
and the Related Documents to which it is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  This Agreement has been, and each Related Document to which the
SELLING SHAREHOLDER is a party will be, duly executed and delivered by the
SELLING SHAREHOLDER. This Agreement constitutes, and each Related Document to
which the SELLING SHAREHOLDER is a party will constitute, the legal, valid and
binding obligations of the SELLING SHAREHOLDER, enforceable against it in
accordance with the respective terms, except as the same may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium and similar laws affecting the
rights and remedies of creditors generally and the application of general
principles of equity.


(d)  Shares.  The shares, when transferred by the SELLING SHAREHOLDER, will be
free and clear of all liens, charges, demands or adverse claims or other
restrictions on the exercise of any of the attributes of ownership, with the
exception of restrictions imposed by applicable federal and state corporate and
securities laws.


(e) SEC Reports. The SELLING SHAREHOLDER has furnished to PURCHASER, or the
PURCHASER has represented that it has reviewed, copies of its most recent
reports which it has filed with the Securities and Exchange Commission on Form
10-K for the year ending December 31, 2008, including the interim report on Form
10-Q for the quarter ending March 31, 2009, (the “SEC Reports”).


(f)  Litigation.  To the knowledge of the SELLING SHAREHOLDER, there is no
claim, action, investigation, arbitration or proceeding pending or, threatened
against the COMPANY of any kind whatsoever, or against or relating to any of the
assets or the ability of the COMPANY to perform its obligations hereunder,
before any arbitrator, judge, court or governmental authority, nor is the
COMPANY is not subject to any order, writ judgment, injunction, decree,
determination or award of any arbitrator, judge, court or governmental
authority.


2.2  PURCHASER represents and warrants to SELLING SHAREHOLDER as of the date
hereof and as of the Closing Date:


        (a)  INVESTMENT.  The PURCHASER is acquiring the Shares for investment
for its own account, not as a nominee or agent, and not with a view to, or for
resale in connection with, any distribution thereof.  The PURCHASER understands
that the Shares have not been registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the PURCHASER's representations and warranties contained
herein.


     (b)  DISCLOSURE OF INFORMATION.  The PURCHASER has had full access to all
information it considers necessary or appropriate to make an informed investment
decision with respect to the Shares to be purchased by the PURCHASER under this
Agreement.  The PURCHASER further has had an opportunity to ask questions and
receive answers from the COMPANY regarding the terms and conditions of the
offering of the Shares and to obtain additional information necessary to verify
any information furnished to the PURCHASER or to which the PURCHASER had access.


     (c)  INVESTMENT EXPERIENCE.  The PURCHASER understands that the purchase of
the Shares involves substantial risk.  The PURCHASER has experience as an
investor in securities of companies and acknowledges that it is able to fend for
himself, can bear the economic risk of its investment in the Shares and has such
knowledge and experience in financial or business matters that he is capable of
evaluating the merits and risks of this investment in the Shares and protecting
his own interests in connection with this investment.
 
 
 

--------------------------------------------------------------------------------

 


     (d)  ACCREDITED INVESTOR STATUS.  The PURCHASER is an "accredited investor"
within the meaning of Regulation D promulgated under the Securities Act since
(i) he has a net worth in excess of One Million Dollars ($1,000,000); or (ii)
his individual income (without his spouse) was in excess of $200,000 in each of
the two most recent years, or his joint income with his spouse was in excess of
$300,000 in each of those years, and the PURCHASER reasonably expects an income
reaching the same income level in the current year.


     (e)  RESTRICTED SECURITIES.  The PURCHASER understands that the Shares to
be purchased hereunder are characterized as "restricted securities" under the
Securities Act inasmuch as they are being acquired from the COMPANY in a
transaction not involving a public offering and that under the Securities Act
and applicable regulations thereunder such securities may be resold without
registration under the Securities Act only in certain limited
circumstances.  The PURCHASER is familiar with Rule 144 of the SEC, as presently
in effect, and understands the resale limitations imposed thereby and by the
Securities Act.  The PURCHASER understands that the COMPANY is under no
obligation to register any of the Shares sold hereunder except as provided in
the Registration Rights Agreement.




3.           CLOSING DATE; DELIVERY


     3.1  The Closing of the purchase and sale of the Shares hereunder (the
"Closing") shall be held at the offices of the SELLING SHAREHOLDER at
approximately 5:00 p.m. (Eastern time), June 12, 2009, or at such other time and
place as the COMPANY and the PURCHASER mutually agree (the date of the Closing
being hereinafter referred to as the "Closing Date").


     3.2  Closing.


(a) The parties shall execute this Stock Purchase Agreement and the additional
transaction documents including the Management Agreement attached hereto as
Exhibit A, and two Option Agreements in favor of the PURCHASER and the SELLING
SHAREHOLDER, attached hereto as Exhibit B and Exhibit C, respectively. Executed
counterpart signature pages shall be exchanged by the PURCHASER and the SELLING
SHAREHOLDER via facsimile


(b) PURCHASER will then pay the Purchase Price of Three Hundred Fifty Thousand
($350,000) U.S. Dollars for the shares via bank wire transfer of immediately
available funds to an account designated by the SELLING SHAREHOLDER.


(c) Upon receipt of the executed transaction documents and the Purchase Price,
the SELLING SHAREHOLDER shall immediately instruct the COMPANY’s transfer agent
to issue and deliver to the PURCHASER a certificate or certificates representing
the Shares of Fuel Frontiers, Inc. in accordance with this Agreement.


(d) The certificate or certificates representing the Shares shall bear a legend
restricting transfer under the Securities Act of 1933, as amended (the
"Securities Act"), and referring to restrictions on transfer herein, such legend
to be substantially as follows:




 
THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.
 

 
 
 

--------------------------------------------------------------------------------

 


and/or such other legend or legends as the COMPANY and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares will be placed with the COMPANY's transfer agent.


4.           Registration Rights.   Fuel Frontiers, Inc. grants PURCHASER demand
and piggyback registration rights for shares purchased on the June 12, 2009
Stock Purchase Agreement and Stock Option Agreement with Nuclear Solutions,
Inc.  If PURCHASER exercises his demand registration rights, he will be
responsible for all registration costs.  If PURCHASER exercises piggyback
registration rights, FFI will pay all costs associated with the registration
process. SCHRADER acknowledges that the amount of shares that may be registered
for any selling shareholder may be limited by SEC rules and practice and that
all of his Shares may not be able to be registered in one registration with the
SEC.


5.           Repurchase Rights.   PURCHASER shall grant the SELLING SHAREHOLDER
and the COMPANY the first right of refusal to match and exceed any third party
bona fide offer to purchase PURCHASER’S shares until June 12, 2014. PURCHASER
must give COMPANY and SELLING SHAREHOLDER at least 30 days prior written notice
of any potential transaction with a third party, accompanied with a copy of the
offer to purchase received by the PURCHASER. The SELLING SHAREHOLDER’S rights
herein shall extend to any shares purchased by the HOLDER by way of exercise of
the June 12, 2009 option in favor of SCHRADER & ASSOCIATES DEFINED BENEFIT
PENSION PLAN.


6.           General Provisions.


6.1           Headings and Interpretation.  The headings used in this Agreement
are for reference purposes only and will not affect the meaning or
interpretation of any term or provision of this Agreement.


6.2           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party.


6.3           Entire Agreement.  This Agreement and the Related Documents
represent the entire understanding of the parties with reference to the matters
set forth herein and therein.  This Agreement and the transaction documents
attached hereto supersede all prior negotiations, discussions, correspondence,
communications and prior agreements among the parties relating to the subject
matter herein.


6.4           Amendment.  This Agreement may not be amended or modified except
by an instrument in writing signed by the parties hereto.


6.5           Applicable Law; Jurisdiction and Venue.  This Agreement, and all
transactions contemplated hereby, shall be governed by, construed and enforced
in accordance with the laws of the District of Columbia  The parties hereto
waive trial by jury and agree to submit to the personal jurisdiction and venue
of a court of subject matter jurisdiction located in the District of
Columbia.  In the event that litigation results from or arises out of this
Agreement or the performance thereof, the parties agree to reimburse the
prevailing party’s reasonable attorney’s fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing party may be entitled.
 
 
 

--------------------------------------------------------------------------------

 


6.6           Counterparts and Facsimile Transmission Copies of Originals.  This
Agreement may be executed in several original or facsimile copy  counterparts
and all so executed and transmitted will constitute one Agreement, binding on
all the parties hereto even though all the parties are not signatories to the
original or the same counterpart.  Facsimile transmitted signatures will be
deemed valid as though they were originals and the parties may perform any and
all obligations and duties in reliance on the facsimile copies.


6.7           Further Assurances, Additional Documents, Etc. The COMPANY and the
SELLING SHAREHOLDER will do any further acts and sign and deliver to PURCHASER
or its designated agents,  any additional assurances and instruments that the
PURCHASER may require to more completely assure to the PURCHASER  rights under
this Agreement.


6.8           Termination.  Unless extended by written consent of all parties,
this Agreement shall terminate and have no further force or effect if the
closing hereunder shall not have occurred on or before June 12, 2009.


IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute, this Stock Purchase Agreement as of the
date first written above.




NUCLEAR SOLUTIONS, INC.

            By:
/s/ Patrick Herda
   
 
   
Patrick Herda, CEO
   
 
               
 
   
 
  FUEL FRONTIERS, INC.                     By:   /s/ David Maland          
David Maland, President                                 SCHRADER & ASSOCIATES
DEFINED BENEFIT PENSION PLAN               By: Scott A. Schrader,          
Scott A. Schrader           Title        

 
 
 

--------------------------------------------------------------------------------

 